DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the response filed on December 29, 2020, claims 1, 3, 11, 13, and 15 have been amended, and claims 2 and 12 have been canceled. Claims 1, 3-11, and 13-15 remain pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louboutin et al. (US 2013/0303192 A1).
In re Claim 1, Louboutin discloses a device (see FIG. 1: 100 and ¶¶ [0015-0020], computer system 100; and ¶¶ [0004-0009]) comprising:
(see FIG. 1: 110 and ¶¶ [0020-0024], storage subsystem 110) storing at least one program (Id., where storage subsystem 110 can store one or more software programs to be executed by processing unit 105, such as an intelligent assistant 145);
a microphone (see FIG. 1: 120 and ¶ [0025], where user input devices 120 include a microphone) configured to receive a voice input of a user (see ¶ [0033], where intelligent assistant 145 is a software-based process that can process digital audio using voice recognition; see also ¶ [0018], where a user of a mobile device issues vocal commands to a software-based intelligent assistant executing on that mobile device); and
at least one processor (see FIG. 1: 105 and ¶¶ [0020-0021], where processing unit(s) 105 can include a single processor, or multiple processors) configured to provide a response message to the voice input of the user by executing the at least one program (see ¶¶ [0024] and [0033],  where intelligent assistant 145 can transform the digital audio into a query, and depending on the content and context of the query, intelligent assistant 145 can select an action to be performed from a set of possible actions, and after selecting the action to be performed, intelligent assistant 145 can perform that action),
wherein the at least one program (i.e., intelligent assistant 145) comprises instructions (see FIGS. 2-4 and ¶¶ [0024], [0035], [0040], [0041], [0047], and [0052-0054]) for:
determining a destination of the user and an intention of the user, by analyzing the received voice input (see FIG. 4: 402-404 and ¶ [0047], where the mobile device can receive a command that indicates the user's intent in block 402, and the mobile device can determine a set of points of interest that are relevant to the user's intent in block 404; see also FIG. 3: 302-304 and ¶ [0041]);
obtaining association information related to the destination (see FIG. 4: 406-412, 418-420, and ¶¶ [0048] and [0050], where the mobile device can send to a specialized service both (a) the set of points of interest and (b) information indicating the user's intent in block 406, and see also FIG. 3: 306-310 and ¶ [0042]; and ¶ [0036], where the mobile device can augment at least one of the points of interest with additional information determined based on a location and the user intent);
generating the response message that recommends a substitute destination related to the intention of the user, based on the obtained association information (see FIG. 4: 408-414, 420-422, and ¶¶ [0048-0050], where in block 408, for each of one or more of the points of interest in the set of points of interest, the specialized service can select from a corpus of promotional materials a promotional item that is (a) relevant to the user's intent and (b) associated with that point of interest, and in block 414, the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location, and where the mobile device can determine a route from the user's current location to the particular point of interest in block 420; see also FIG. 3: 310-320 and ¶¶ [0042] and [0044-0046]); and
displaying the generated response message (see FIG. 4: 416, 422, and ¶¶ [0049-0051], where in block 416, the mobile device can display at least a portion of the enhanced list to the user, and the mobile device can display a specified quantity of list entries that are ranked the highest among entries in the list, and list entries that are enhanced with promotional material can display, along with information identifying that entry's point of interest, information relating to the promotional material mapped to that point of interest, and where the mobile device can display, to the user, a map that shows at least the user's current location and the route from the see also FIG. 3: 306, 314, 318, and ¶¶ [0043] and [0045]),
wherein the generating of the response message that recommends the substitute destination further comprises:
determining feasibility of the determined intention (see FIG. 4: 408-414 and ¶¶ [0048-0050], where the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location in block 414; FIG. 3: 312, 316-320, and ¶¶ [0042] and [0044-0046], where the mobile device can select a set of additional points of interest that are both (a) within a specified distance of the route and (b) mapped to promotional or informative materials, where the mobile device filters the selected points of interest to exclude points of interest that are mapped to promotional or informative materials that are not relevant to the user's intent, where the mobile device can determine whether the user has come within a specified distance of any of the additional points of interest, and where the mobile device can determine whether the user has arrived at the destination at the end of the route; and ¶¶ [0052-0054]), based on the obtained association information (see FIG. 4: 404, 408, 412, and ¶¶ [0047-0048], where the mobile device determines a set of points of interest that are relevant to the user's intent, where the mobile device can select from a set of known coffee shops a set of coffee shops that are within a specified distance of the user's current location, where for each of one or more of the points of interest in the set of points of interest, the specialized service can select from a corpus of promotional materials a promotional item that is (a) relevant to the user's intent and (b) associated with that point of interest, and where the specialized service can return the enhanced set of points of interest to the mobile device; and FIG. 3: 304-312 and ¶¶ [0041-0042]); and
(see FIG. 4 and ¶¶ [0048-0050], where the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location, where the mobile device can display at least a portion of the enhanced list to the user, and where the mobile device can display a specified quantity of list entries that are ranked the highest among entries in the list; FIG. 3 and ¶¶ [0042] and [0044-0046], where the mobile device filters the selected points of interest to exclude points of interest that are mapped to promotional or informative materials that are not relevant to the user's intent, where the mobile device can determine whether the user has come within a specified distance of any of the additional points of interest, and where the mobile device can determine whether the user has arrived at the destination at the end of the route; see also ¶¶ [0052-0054]), and
wherein the determining whether to recommend the substitute destination, based on the feasibility comprises:
based on the feasibility being less than or equal to a predetermined value, recommend the substitute destination (see FIG. 4 and ¶¶ [0048-0050], where the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location, where the mobile device can display at least a portion of the enhanced list to the user, and where the mobile device can display a specified quantity of list entries that are ranked the highest among entries in the list; FIG. 3 and ¶¶ [0042] and [0044-0046], where the mobile device filters the selected points of interest to exclude points of interest that are mapped to promotional or informative materials that are not relevant to the user's intent, where the mobile device can determine whether the user has come within a specified distance of any of the additional points of interest, and where the mobile device can determine whether the user has arrived at the destination at the end of the route; see also ¶¶ [0052-0054]; and
(see FIG. 4 and ¶¶ [0048-0050], where the mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location, where the mobile device can display at least a portion of the enhanced list to the user, and where the mobile device can display a specified quantity of list entries that are ranked the highest among entries in the list; FIG. 3 and ¶¶ [0042] and [0044-0046], where the mobile device filters the selected points of interest to exclude points of interest that are mapped to promotional or informative materials that are not relevant to the user's intent, where the mobile device can determine whether the user has come within a specified distance of any of the additional points of interest, and where the mobile device can determine whether the user has arrived at the destination at the end of the route; see also ¶¶ [0052-0054]).

In re Claim 3, Louboutin discloses wherein the determining of the intention of the user further comprises: determining a category of the intention of the user (see ¶¶19, 35, 40, 52, and 54); and determining a task type of the determined category (Id.).

In re Claim 4, Louboutin discloses wherein the generating of the response message that recommends the substitute destination comprises generating the response message that recommends the substitute destination related to the intention of the user, based on the determined feasibility, the determined category, and the determined task type (see ¶¶19, 35-37, 40, 42, 44, 52, and 54; see also Figs. 2-4).

In re Claim 5, Louboutin discloses wherein the obtaining of the association information comprises obtaining the association information that is related to the destination and is set by learning to determine the feasibility of the intention of the user, based on the determined category and the task type (see ¶¶19, 52, and 54).

In re Claim 6, Louboutin discloses wherein the association information comprises information about at least one of business hours of the destination, a parking situation of the destination, available hours of the destination, and traffic conditions to the destination (see ¶¶40, 52, and 54).

In re Claim 7, Louboutin discloses wherein the determining of the intention of the user comprises determining the intention of the user, based on the analyzed voice input and schedule information of the user (see Figs. 2-4 and ¶¶18, 19, and 52).

In re Claim 8, Louboutin discloses wherein the at least one program further comprises instructions for: obtaining additional information related to the intention of the user, based on the determined category and the determined task type; and providing the additional information along with the response message (see Figs. 2-4 and ¶¶19, 35-37, 40, 42, 52, and 54).

In re Claim 9, Louboutin discloses wherein the at least one program further comprises instructions for executing a preset application for performing an operation included in the response message, based on a user input with respect to the response message (see ¶¶18-19, 52, and 54; see also Figs. 2-4).

In re Claim 10, Louboutin discloses wherein the at least one program further comprises instructions for inputting a preset input value to the executed application, based on the intention of the user and the response message (see ¶¶18-19, 52, 53, and 54; see also Figs. 2-4).

Claims 11, 13, and 14 essentially recite the same limitations as claims 1, 3, and 4, and are rejected for similar reasons. Therefore, Louboutin anticipates all limitations of the claims.

Claim 15 essentially recites the same limitations as claim 1 and is rejected for similar reasons. Therefore, Louboutin anticipates all limitations of the claim.

Response to Arguments
Applicant's arguments filed December 29, 2020 have been fully considered but they are not persuasive. 
On pages 10-11 of the Remarks, Applicant alleges “[N]one of the paragraphs cited by the Examiner, or any portion of Louboutin, discuss feasibility of the determined intention.” Examiner respectfully disagrees.
In Louboutin, the mobile device determines a set of points of interest that are relevant to the user's intent (see FIG. 4 and ¶¶ [0047-0048]). For example, the mobile device can select from a set of known coffee shops a set of coffee shops that are within a specified distance of the user's current location (Id.). For each of one or more of the points of interest in the set of points of interest, the specialized service can select from a corpus of promotional materials a promotional item that is (a) relevant to the user's intent and (b) associated with that point of interest (Id.). The mobile device can sort the enhanced set of points of interest based at least in part on the distances of those points of interest from the user's current location (see FIG. 4 and ¶¶ [0048-0050]).
see FIG. 3 and ¶¶ [0041-0042] and [0044-0046]). The mobile device can determine whether the user has come within a specified distance of any of the additional points of interest, and can determine whether the user has arrived at the destination at the end of the route (Id.).
Louboutin’s mobile device can use any and all information known about the mobile device's user to understand and infer the user's intent (see ¶ [0052]). Such information can include historical data that the mobile device has learned about the user over time (Id.). As one example, in response to detecting that a user always takes a particular route to work, and in response to determining that the user purchases gasoline at a determined frequency, the mobile device can infer that the user's intent during the user's morning commute is to find a gas station along the user's route that sells gas at a lower cost than other gas stations along that route (Id.). An advertisement for such a gas station can be selected for presentation to the user in response to determining that this is the user's intent (Id.). 
The user intent may be determined based on a user-specified category to which a point of interest belongs (see ¶ [0053]). The specialized service can decorate list entries, or select additional proximate points of interest, based on the category (Id.). 
In addition, user intent determined by a remote server with which the mobile device communicates can be shared with applications that execute on the mobile device, so that those other applications can present promotional or other informational materials to the user based on the user's intent (see ¶ [0054]). For example, an application that recommends restaurants may access such operating system-exposed user intent data in order to generate a list of recommended restaurants that are relevant to the intent (Id.).

In Louboutin, the corpus of points of interest is stored within a database on a server that is remote to the mobile device and with which the mobile device communicates wirelessly (see ¶ [0040]). In order to ensure that promotional materials associated with points of interest are fresh, the mobile device queries this database anew in response to each user request (Id.). The promotional materials associated with points of interest in the database can be time-limited, so that some promotional materials can expire and other promotional materials can be introduced over time (Id.). Within the database, each mapping between a point of interest and promotional material can additionally indicate a range of dates and/or times for which the promotional material is valid; as promotional materials expire, they can be removed from the database automatically (Id.).
For at least the foregoing reasons, Applicant’s arguments are not found to be persuasive. Examiner has detailed above the manner in which the prior art enables the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L ELJAIEK whose telephone number is (571)272-5474.  The examiner can normally be reached on Monday-Thursday, 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUC M NGUYEN can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDER L. ELJAIEK/
Examiner
Art Unit 2651



/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651